
	
		II
		Calendar No. 537
		111th CONGRESS
		2d Session
		S. 2933
		[Report No. 111–267]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Voinovich (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the Secretary of the Interior
		  to conduct a special resource study to determine the suitability and
		  feasibility of designating the Colonel Charles Young Home in Xenia, Ohio, as a
		  unit of the National Park System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Colonel Charles Young Home Study
			 Act.
		2.FindingsCongress finds that—
			(1)Colonel Charles Young was—
				(A)a distinguished African-American officer in
			 the United States Army;
				(B)the third African-American to graduate from
			 West Point;
				(C)a commander of troops in combat in—
					(i)the Spanish-American War; and
					(ii)the Mexican expedition against Pancho
			 Via;
					(D)1 of the first military attachés in the
			 United States; and
				(E)a pioneer of techniques in military
			 intelligence;
				(2)the experience of Colonel Young in the Army
			 between 1884 and 1922 illustrates the changing nature of race relations in the
			 United States during a period spanning from the end of the Civil War to the
			 beginning of the Civil Rights movement;
			(3)Colonel Young was a friend and associate of
			 other distinguished African-Americans of the period, including poet Paul
			 Laurence Dunbar from nearby Dayton, Ohio;
			(4)as the commander of an Army unit assigned
			 to protect and develop Sequoia National Park and General Grant National Park in
			 the State of California, Colonel Young is recognized as the first
			 African-American to be the Superintendent of a National Park; and
			(5)the home of Colonel Young located near
			 Xenia, Ohio, is—
				(A)a National Historic Landmark; and
				(B)closely associated with—
					(i)Wilberforce University, a historically
			 Black university at which Colonel Young served as Professor of Military
			 Science; and
					(ii)Central State University, which is—
						(I)a historically Black university; and
						(II)the location of the National Afro-American
			 Museum and Cultural Center.
						3.Special resource study
		2.Special resource
			 study
			(a)StudyThe Secretary of the Interior (referred to
			 in this Act as the Secretary), in consultation with the
			 Secretary of the Army, shall conduct a special resource study of the Colonel
			 Charles Young Home, a National Historic Landmark in Xenia, Ohio (referred to in
			 this Act as the Home).
			(b)ContentsIn conducting the study under subsection
			 (a), the Secretary shall—
				(1)evaluate any architectural and
			 archeological resources of the Home;
				(2)determine the suitability and feasibility
			 of designating the Home as a unit of the National Park System;
				(3)consider other alternatives for
			 preservation, protection, and interpretation of the Home by Federal, State, or
			 local governmental entities or private and nonprofit organizations, including
			 the use of shared management agreements with the Dayton Aviation Heritage
			 National Historical Park or specific units of that Park, such as the Paul
			 Laurence Dunbar Home;
				(4)consult with the Ohio Historical Society,
			 Central State University, Wilberforce University, and other interested Federal,
			 State, or local governmental entities, private and nonprofit organizations, or
			 individuals; and
				(5)identify cost estimates for any Federal
			 acquisition, development, interpretation, operation, and maintenance associated
			 with the alternatives considered under the study.
				(c)Applicable
			 lawThe study required under
			 subsection (a) shall be conducted in accordance with section 8 of Public Law
			 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot later than 3 years after the date on
			 which funds are first made available for the study under subsection (a), the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that contains—
				(1)the results of the study under subsection
			 (a); and
				(2)any conclusions and recommendations of the
			 Secretary.
				
	
		August 5, 2010
		Reported with an amendment
	
